Citation Nr: 1031189	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-26 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to dependency benefits for a registered domestic 
partner.

2.  Entitlement to Chapter 35 educational benefits for the child 
of a registered domestic partner.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1945 to September 
1948 and from October 1948 to August 1950.

This matter arises before the Board of Veterans' Appeals (Board) 
from June 2007 and September 2008 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In May 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran entered into a registered domestic partnership 
with M.M.S. in April 2006.

2.  On May [redacted], 2009, the Veteran married M.M.S.

3.  The competent evidence of record shows that M.M.S. was not 
the Veteran's spouse for VA benefit purposes prior to their 
marriage in May 2009.

4.  M.M.S.'s daughter was not considered the Veteran's child for 
VA purposes prior to the Veteran's May 2009 marriage to M.M.S.  


CONCLUSIONS OF LAW

1.  The requirements for recognition of M.M.S. as the Veteran's 
spouse for VA benefit purposes have not been met for the portion 
of the appeal period prior to May [redacted], 2009.  38 U.S.C.A. §§ 
101(3), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.4, 
3.50, 3.52, 3.205, 3.206 (2009).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 35, 
Title 38, United States Code were not met prior to May [redacted], 2009.  
38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, VA 
has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to obtain 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

For the reasons detailed below, the Board finds that the 
appellant's claims for entitlement to VA benefits must be denied 
as a matter of law.  In VAOPGCPREC 5-2004, VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the law 
or based on the application of the law to undisputed facts.  
Similarly, the Court has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is dispositive.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 
Consequently, further discussion of the VCAA is not required.

Registered Domestic Partners

The Veteran claims that he and his current wife are entitled to 
additional compensation for dependents for the period that they 
were registered domestic partners as defined by statute by the 
State of California.  Initially, the Board notes that the Veteran 
is currently in receipt of a total disability rating based on 
unemployability effective November 24, 1992.  On April 7, 2006, 
the Veteran entered into a registered domestic partnership with 
M.M.S.  See CAL. FAM. CODE §§297-297.5.  Shortly thereafter, in 
July 2006, he sent a letter to the San Diego Regional Office as 
"formal notification of eligibility for the increase in VA 
compensation and the application for spousal benefits."  On May 
[redacted], 2009, after the Regional Office denied additional 
compensation and while an appeal was pending, the Veteran and 
M.M.S. married.  The Regional Office continued to deny the 
Veteran's claim, and he appealed to the Board.

Thus, the issue before the Board is whether California's 
registered domestic partnership is the equivalent of a marriage 
for purposes of additional compensation.  Although the law seems 
contradictory on the issue, the Board finds that the law does not 
treat registered domestic partners as spouses for purposes of VA 
benefits.  In so finding, the Board acknowledges that the Defense 
of Marriage Act (DOMA) states that "[i]n determining the meaning 
of any Act of Congress, or of any ruling, regulation, or 
interpretation of the various administrative bureaus and agencies 
of the United States, the word 'marriage' means only a legal 
union between one man and one woman as husband and wife" and 
defines a spouse as "a person of the opposite sex who is a 
husband or wife."  1 U.S.C. § 7 (2002) (emphasis added).  Title 
38 of the United States Code contains an identical definition of 
spouse.  38 U.S.C. § 101(31) (2002).  Additionally, in 
determining whether a person is a spouse of a Veteran, the law of 
the place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the right 
to benefits accrued governs.  38 U.S.C. § 103(c) (2002); 38 
C.F.R. § 3.1(j) (2009).  The regulations define spouse as a 
person of the opposite sex whose marriage to the Veteran meets 
the requirements of § 3.1(j).  38 C.F.R. § 3.50(a).

In California, a marriage is "a personal relation arising out of 
a civil contract between a man and a woman, to which the consent 
of the parties capable of making that contract is necessary."  
CAL. FAM. CODE § 300(a).  After consenting to the marriage, the 
two individuals must obtain a license and solemnize their 
marriage.  Id.  The county clerk issues the aforementioned 
license, which then becomes a marriage certificate when it is 
registered with the county recorder.  Id. § 300(b).  California 
also allows two persons to enter into a registered domestic 
partnership if one or both of the persons are eligible for 
certain Social Security Administration benefits and at least one 
of the persons is over the age of 62.  CAL. FAM. CODE § 297 
(b)(5)(B).  Domestic partners are "two adults who have chosen to 
share one another's lives in an intimate and committed 
relationship of mutual caring."  Id. § 297(a).  In order to 
enter into a registered domestic partnership, both persons 
entering into the relationship merely have to file a Declaration 
of Domestic Partnership with the California secretary of state 
and meet certain enumerated requirements.  Id. § 297(b).  
Furthermore, registered domestic partners are entitled to the 
same rights, protections, and benefits that are granted to 
"spouses."  Id. § 297.5(a).  

Accordingly, there are different mechanisms for entering into 
marriages and registered domestic partnerships in California.  
There are also different sections of the California Family Code 
that define the two relationships, as well as different 
mechanisms for terminating the relationships.  Compare CAL. FAM. 
CODE § 299 (stating that a domestic partnership is terminated by 
filing a Notice of Termination of Domestic Partnership with the 
secretary of state) with CAL. FAM. CODE § 310 (noting that a 
marriage is dissolved by either the death of one of the parties 
or judicial intervention).  Additionally, at least one court, 
albeit in a case regarding same-sex domestic partnerships, has 
found that the California legislature has not created a 
"'marriage' by another name or granted domestic partners a 
status equivalent to married spouses."  Knight v. Superior 
Court, 26 Cal. Rptr. 3d 687, 699 (2005).  The court noted that 
domestic partners do not receive several rights that are afforded 
to married couples and that they are not entitled to numerous 
benefits provided to married couples by the federal government.  
Id.  

Nevertheless, although 38 U.S.C. § 103(c) and 38 C.F.R. § 3.1(j) 
refer to the law of the place where the parties resided at the 
time of the marriage or when the rights to benefits accrued, DOMA 
merely requires a "legal union" between one man and one woman 
as husband and wife in order for the federal government to 
recognize their relationship as a "marriage."  DOMA does not 
define the terms husband and wife, but Black's Law Dictionary 
defines a husband as "[a] married man; a man who has a lawful 
wife living" and a wife as "[a] married woman; a woman who has 
a lawful husband living."  BLACK'S LAW DICTIONARY (8th ed. 2004).  
However, California law apparently does not consider registered 
domestic partners to be married.  As they are not married, 
registered domestic partners cannot be considered husband and 
wife.  See id.  As noted above, marriages and domestic 
partnerships are two different state-sanctioned relationships 
that begin and end differently and are defined in different 
sections of the California Family Code.  During the appeal 
period, the Veteran and his current spouse were domestic partners 
and had not entered into a legal union as husband and wife.  
Therefore, the Veteran is not entitled to additional compensation 
for a defendant spouse, and his appeal is denied.

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to VA death benefits is without merit.  As 
the disposition of this claim is based on the law rather than on 
the facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Educational Benefits

The Veteran has also claimed entitlement to educational benefits 
for a dependent child based on his registered domestic 
partnership.  VA law provides that dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, may be paid to a child or a spouse or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807, 21.3021.  In light of 
the previous finding that the Veteran and his current wife were 
not married during the time they were registered domestic 
partners, however, the Board finds that M.M.S's daughter was not 
a dependent child of the Veteran prior to his May [redacted], 2009 
marriage.  He is, therefore, not entitled to additional 
educational benefits as a matter of law.  The Veteran's appeal is 
denied.


ORDER

1.  Entitlement to dependency benefits for a registered domestic 
partner is denied as a matter of law.

2.  Entitlement to Chapter 35 educational benefits for the child 
of a registered domestic partner is denied as a matter of law.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


